Me. Justice del Tobo
delivered the opinion of the court.
On April 28, last, Susano Montalvo, hy his attorney, Victor Primo- Martínez, filed a petition in this court for a writ of certiorari. Prom the said petition it appears that the District Court of Aguadilla rendered judgment against the defendant in civil case No. 1676, which was an action brought hy Joaquin Oronoz against Susano Montalvo; that the latter appealed from the judgment and that the appeal was dis-misssed by this court on April 15, 1914. And the said defendant, Susano Montalvo, now seeks to have this court review all the proceedings in the said case by means of a writ of cer-tiorari — that is, the petitioner undertakes to substitute completely the ordinary recourse of appeal, which he lost through his own fault, hy the extraordinary remedy of certiorari which he now invokes. The pretensions of the petitioner are contrary to the jurisprudence repeatedly established hy this court. “The writ of certiorari has not been provided to take the place of a writ of error or an appeal.” Barrera v. District Court, 10 P. R. R., 181; Arribas v. District Court, 9 P. R. R., 436.
The petition should he denied.

Petition denied.

Chief Justice Hernández and Justices Wolf and Aldrey concurred.